DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 15/702180 filed on August 24, 2022.

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.	The Information Disclosure Statement filed on August 02, 2022 was reviewed and accepted by the Examiner.




Response to Arguments
4.	Applicant’s arguments have been considered but are not persuasive. 

	On pg. 8-9 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Instead of being directed to an abstract idea, Applicant's claim 1 is more properly viewed as an improvement to unstructured data management technology. Particularly, the claimed invention provides a method (or apparatus for claim 9) that can allow users to determine whether an unstructured data source, e.g., invoice, contains a predetermined data element and, if so, querying a database and determining at least one further data element verifiably related to the predetermined data element. It is determined whether the unstructured data source contains the at least one further data element and notifying the user of its (their) presence. Claim  1 represents a technological improvement in unstructured data management technology. In addition to claimed steps being difficult or impossible for a human as described in the specification above, a computing device is required for the claimed invention to operate and there is no record of the particular ordered combination of features being performed manually in the manner claimed.  Therefore, Applicant submits that claim 1 (and other pending claims by extension) are patent- eligible and requests that the pending § 101 rejections be withdrawn.”

	Examiner replies the claimed invention is an abstract idea.  In particular the claimed concept of “comparing, by the computing system, the further data element located in the unstructured data with the further data element from the database” is seen as an abstract idea.  For example “comparing” is seen as a person viewing two sets of data on a piece of paper and comparing the data to identify similarities and differences.

	On Pg. 10-12 of remarks in regards to 35 U.S.C. 102, relating to claim 1, Applicant states “Therefore, Lawson requires the processing of the unstructured data to search for the "predetermined data element" (data matrix), in order to obtain the "further data element" (decryption key), and this processing precedes decoding the predetermined data element and locating the associated unique ID. 
According to present claim 1, after the unstructured data (e.g., scan data from an invoice) has been processed to locate a predetermined data element, the method will access a database source and locate at least one further data element which is associated with the predetermined data element. The method will then further process the unstructured data, in order to search for the now already known "further data element" within the unstructured data. Lawson fails to teach or suggest at least searching the invoice (considered by the Action to be the "unstructured data") for the decryption key and matrix code (considered by the Action to be the "further data element"), i.e., the claimed step of "utilising, by the computing system executing the checking process, the further data element and processing the unstructured data source to search for the further data element within the unstructured data". It would not make sense for such search to be performed, because the decryption key is intended to decode the data matrix in order to obtain the unique ID. Further, in the claimed invention, the "predetermined data element" itself enables the database search to find the associated "further data element". Presence of the further data element indicates a trusted supplier status. On the other hand, according to Lawson, the graphic symbol ("predetermined data element") must be encoded and scanned into the invoice by the supplier. At the receiving end, the graphic symbol must then be decoded by the verifier using the decryption key ("further data element") to obtain the unique ID. The unique ID is compared against the list of trusted IDs, rather than anything in the invoice.”

	Examiner replies that a new reference is presented below to teach the “predetermined data element”.



Claim Rejections - 35 U.S.C. §101

5.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-23 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 9 and 15, specifically claim 1, 9 and 15 recites "processing the unstructured data source to search for a predetermined data element recognisable in the unstructured data, to locate the predetermined data element” “utilising the located predetermined data element, accessing a database source and locating at least one further data element stored in the database source associated with the predetermined data element”, “utilising the further data element and processing the unstructured data source to search for the further data element within the unstructured data, and comparing the further data element located in the unstructured data with the further data element from the database”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 15, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 1, 9 and 15,  at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



      With respect to dependent claims, 2 and 10, specifically claim 2 and 10 recites " wherein the unstructured data source is a document”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 and 10, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 2 and 10, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 3, 11, 16 and 21, specifically claim 3, 11, 16 and 21, recites "wherein the unstructured data source is an invoice”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3, 11, 16 and 21, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 3, 11, 16 and 21, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 4 and 12, specifically claim 4 and 12, recites "wherein the predetermined data element is a company identifier”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 and 12, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 4 and 12, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 5, specifically claim 5, recites "comprising the further step of accessing further database source(s) to obtain further stored information to cross reference against the unstructured data”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 5, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 5, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 6 and 13, specifically claims 6 and 13, recites "wherein the unstructured data source comprises a coded data element, and the method comprises the further step of decoding the coded data element”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims 6 and 13, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims 6 and 13, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 7, specifically claim 7, recites " wherein the coded data element includes a digital signature and the step of decoding comprises verifying the signature”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 7, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 7, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 14, specifically claim 14, recites " wherein the coded data element includes a digital signature, and the decoding process is arranged to obtain the digital signature, and wherein the checking process is arranged to access a database to retrieve secure data associated with the signature”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 14, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 14, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 18, specifically claim 18, recites "wherein the unstructured data source is provided by a supplier of goods or services, and the unstructured data source further comprises a coded data element associated with the supplier, the method further comprising the steps of: decoding the coded data element associated with the supplier, to obtain a digital signature associated with the supplier; accessing a database and obtaining supplier details associated with the signature”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 18, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 18, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 20, specifically claim 20, recites " wherein the unstructured data source further comprises a coded data element which is associated with a supplier of the unstructured data source, the apparatus further comprising a decoding process arranged to decode the coded data element, to obtain the digital signature associated with the supplier; a checking process arranged to access a database and obtain supplier details associated with the signature”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 20, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 20, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 22, specifically claim 22, recites "comprising instructions for controlling a computer to implement a method in accordance with claim 18”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 22, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 22, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 23, specifically claim 23, recites " providing a computer program in accordance with claim 22”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 23, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 23, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claim(s) 1-16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable by Lawson et al. U.S. Patent Application Publication No. 2008/0215489 (herein as ‘Lawson’) and further in view of Guzman et al. U.S. Patent Application Publication No. 2018/0025225 (herein as ‘Guzman’).

As to claim 1 Lawson teaches a method for verification of data contained in an unstructured data source, comprising the steps of: 
processing by a computing system, the unstructured data source to search for a predetermined data element recognisable (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code);
Lawson does not teach but Guzman teaches using an identification process executing on the computing system, in the unstructured data, to locate the predetermined data element (Par. 0051 Guzman discloses the OCR processor identifying patterns in an unstructured data set.  The patterns are seen as predetermined data element);
Lawson and Guzman are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data retrieval of Lawson to include the identification of patterns of Guzman, to allow efficient location of particular types of data within unstructured data. The suggestion/motivation to combine is that it would be obvious to try in order to identify data within large data sets (Par. 0010 Guzman);
Lawson teaches utilising by the computing system, the located predetermined data element, to execute a checking process by accessing a database source and locating at least one further data element stored in the database source associated with the predetermined data element (Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice);
utilising by the computing system executing the checking process, the further data element and processing the unstructured data source to search for the further data element within the unstructured data (Par. 0172 Lawson discloses the data layers includes references to all invoice data in the first data layer); 
and comparing by the computing system, the further data element located in the unstructured data with the further data element from the database, and outputting, by the computing system, a verification indication, based on the comparison (Par. 171 Lawson discloses comparing the retrieved trusted supplier status account and supplier codes and to the trusted supplier status account and supplier codes to see if there is a match.  Par. 0172 Lawson discloses there is a match and the invoice is added to the account list).


As to claim 2 Lawson in combination with Guzman teaches each and every limitation of claim 1.
In addition Lawson teaches wherein the unstructured data source is a document (Par. 0170 Lawson discloses scanning the invoice document).

As to claim 3 Lawson in combination with Guzman teaches each and every limitation of claim 2.
In addition Lawson teaches wherein the unstructured data source is an invoice (Par. 0170 Lawson discloses scanning the invoice document).


As to claim 4 Lawson in combination with Guzman teaches each and every limitation of claim 2.
In addition Lawson teaches wherein the predetermined data element is a company identifier (Par. 0159 Lawson discloses the element is a company supplier code).

As to claim 5 Lawson in combination with Guzman teaches each and every limitation of claim 1.
In addition Lawson teaches comprising the further step of accessing further database source(s) to obtain further stored information to cross reference against the unstructured data  (Par. 171 Lawson discloses comparing the retrieved trusted supplier status account and supplier codes and to the trusted supplier status account and supplier codes to see if there is a match).

As to claim 6 Lawson in combination with Guzman teaches each and every limitation of claim 1.
In addition Lawson teaches wherein the unstructured data source comprises a coded data element, and the method comprises the further step of decoding the coded data element (Par. 0159 Lawson discloses the invoice data contains an encoded data matrix that contains the invoice details).

As to claim 7 Lawson in combination with Guzman teaches each and every limitation of claim 6.
In addition Lawson teaches wherein the coded data element includes a digital signature and the step of decoding comprises verifying the signature (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code. Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice).

As to claim 8 Lawson in combination with Guzman teaches each and every limitation of claim 7.
In addition Lawson teaches wherein the method comprises the further step of accessing a database to retrieve secure data associated with the signature (Par. 0171 Lawson discloses using a decrypt key verifier to decrypt the information from within the invoice data).

As to claim 9 Lawson teaches an apparatus for verification of data contained in an unstructured data source, comprising a computer having a processor, memory and an operating system supporting computer processes (Par. 0141 Lawson discloses a printing and scanning device); 
an identification process executed by the processor to search the unstructured data source for a predetermined data element recognizable  by the processor in the unstructured data, and locate the predetermined data element (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code); 
Lawson does not teach but Guzman teaches a checking process executed by the processor in response to locating the predetermined data element to access a database source and (Par. 0051 Guzman discloses the OCR processor identifying patterns in an unstructured data set.  The patterns are seen as predetermined data element);
Lawson and Guzman are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data retrieval of Lawson to include the identification of patterns of Guzman, to allow efficient location of particular types of data within unstructured data. The suggestion/motivation to combine is that it would be obvious to try in order to identify data within large data sets (Par. 0010 Guzman);
Lawson teaches using the located predetermined data element, to locate at least one further data element stored in the data source, associated with the predetermined data element (Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice. Par. 0172 Lawson discloses the data layers includes references to all invoice data in the first data layer); 
and a comparison process executed by the processor responsive to locating the at least one further data element to search the unstructured data source for the located further data element by comparing the unstructured data with the further data element obtained from the data source, and to provide a verification indication based on the comparison (Par. 171 Lawson discloses comparing the retrieved trusted supplier status account and supplier codes and to the trusted supplier status account and supplier codes to see if there is a match.  Par. 0172 Lawson discloses there is a match and the invoice is added to the account list).


As to claim 10 Lawson in combination with Guzman teaches each and every limitation of claim 9.
In addition Lawson teaches wherein the unstructured data source is a document (Par. 0170 Lawson discloses scanning the invoice document).


As to claim 11 Lawson in combination with Guzman teaches each and every limitation of claim 10.
In addition Lawson teaches wherein the unstructured data source is an invoice (Par. 0170 Lawson discloses scanning the invoice document).

As to claim 12 Lawson in combination with Guzman teaches each and every limitation of claim 10.
In addition Lawson teaches claim 9, wherein the predetermined data element is a company identifier (Par. 0159 Lawson discloses the element is a company supplier code).

As to claim 13 Lawson in combination with Guzman teaches each and every limitation of claim 9.
In addition Lawson teaches wherein the unstructured data source comprises a coded data element, and the apparatus further comprises a decoding process for decoding the coded data element (Par. 0159 Lawson discloses the invoice data contains an encoded data matrix that contains the invoice details).

As to claim 14 Lawson in combination with Guzman teaches each and every limitation of claim 13.
In addition Lawson teaches wherein the coded data element includes a digital signature, and the decoding process is arranged to obtain the digital signature, and wherein the checking process is arranged to access a database to retrieve secure data associated with the signature (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code. Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice).

As to claim 15 Lawson teaches a computer program, comprising instructions for controlling a computer to implement a method in accordance with claim 1 (As to claim 1 Lawson teaches a method for verification of data contained in an unstructured data source, comprising the steps of: 
Processing by a computing system, the unstructured data source to search for a predetermined data element recognisable (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code);
Lawson does not teach but Guzman teaches using an identification process executing on the computing system, in the unstructured data, to locate the predetermined data element (Par. 0051 Guzman discloses the OCR processor identifying patterns in an unstructured data set.  The patterns are seen as predetermined data element);
Lawson and Guzman are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data retrieval of Lawson to include the identification of patterns of Guzman, to allow efficient location of particular types of data within unstructured data. The suggestion/motivation to combine is that it would be obvious to try in order to identify data within large data sets (Par. 0010 Guzman);
Lawson teaches utilising by the computing system, the located predetermined data element, to execute a checking process by accessing a database source and locating at least one further data element stored in the database source associated with the predetermined data element (Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice);
utilising by the computing system executing the checking process, the further data element and processing the unstructured data source to search for the further data element within the unstructured data (Par. 0172 Lawson discloses the data layers includes references to all invoice data in the first data layer); 
and comparing by the computing system, the further data element located in the unstructured data with the further data element from the database, and outputting, by the computing system, a verification indication, based on the comparison (Par. 171 Lawson discloses comparing the retrieved trusted supplier status account and supplier codes and to the trusted supplier status account and supplier codes to see if there is a match.  Par. 0172 Lawson discloses there is a match and the invoice is added to the account list).).


As to claim 16 Lawson teaches a non-volatile computer readable medium providing a computer program in accordance with claim 15 (As to claim 15 Lawson teaches a computer program, comprising instructions for controlling a computer to implement a method in accordance with claim 1 (As to claim 1 Lawson teaches a method for verification of data contained in an unstructured data source, comprising the steps of: 
processing the unstructured data source to search for a predetermined data element recognisable (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code);
Lawson does not teach but Guzman teaches using an identification process executing on the computing system, in the unstructured data, to locate the predetermined data element (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code);
Lawson teaches utilising by the computing system, the located predetermined data element, to execute a checking process by accessing a database source and locating at least one further data element stored in the database source associated with the predetermined data element (Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice);
utilising by the computing system executing the checking process, the further data element and processing the unstructured data source to search for the further data element within the unstructured data (Par. 0172 Lawson discloses the data layers includes references to all invoice data in the first data layer); 
and comparing by the computing system, the further data element located in the unstructured data with the further data element from the database, and outputting, by the computing system, a verification indication, based on the comparison (Par. 171 Lawson discloses comparing the retrieved trusted supplier status account and supplier codes and to the trusted supplier status account and supplier codes to see if there is a match.  Par. 0172 Lawson discloses there is a match and the invoice is added to the account list)).


As to claim 18 Lawson in combination with Guzman teaches each and every limitation of claim 1.
In addition Lawson teaches wherein the unstructured data source is provided by a supplier of goods or services, and the unstructured data source further comprises a coded data element associated with the supplier, the method further comprising the steps of: decoding the coded data element associated with the supplier, to obtain a digital signature associated with the supplier; accessing a database and obtaining supplier details associated with the signature  (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code. Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice).


As to claim 19 Lawson in combination with Guzman teaches each and every limitation of claim 1.
In addition Lawson teaches wherein the unstructured data source is an invoice (Par. 0170 Lawson discloses scanning the invoice document).

As to claim 20 Lawson in combination with Guzman teaches each and every limitation of claim 9.
In addition Lawson teaches wherein the unstructured data source further comprises a coded data element which is associated with a supplier of the unstructured data source, the apparatus further comprising a decoding process executed by the processor to decode the coded data element, to obtain the digital signature associated with the supplier; a checking process executed by the processor to access a database and obtain supplier details associated with the signature  (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code. Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice).

As to claim 21 Lawson in combination with Guzman teaches each and every limitation of claim 20.
In addition Lawson teaches wherein the unstructured data source is an invoice (Par. 0170 Lawson discloses scanning the invoice document).


As to claim 22 Lawson in combination with Guzman teaches each and every limitation of claim 20.
In addition Lawson teaches comprising instructions for controlling a computer to implement a method in accordance with claim 18 (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code. Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice).

As to claim 23 Lawson in combination with Guzman teaches each and every limitation of claim 22.
In addition Lawson teaches providing a computer program in accordance with claim 22 (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code. Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice).




Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/   September 08, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                      /AMRESH SINGH/Primary Examiner, Art Unit 2159